Citation Nr: 0120500	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-17 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied an application to reopen claims of entitlement to 
service connection for respiratory disability and 
cardiovascular disorder.  A notice of disagreement was 
received in April 1997, a statement of the case was issued in 
August 1997, and a substantive appeal was received in August 
1997.


FINDINGS OF FACT

1.  By rating decision in September 1956, entitlement to 
service connection for respiratory disability (claimed as 
asthma) and for heart disability, including hypertension, was 
denied; the veteran filed a notice of disagreement to 
initiate an appeal on the heart disability issue, but not the 
respiratory disability issue.

2.  In a January 1957 decision, the Board denied the 
veteran's appeal on the issue of entitlement to service 
connection for a heart disorder.

3.  Subsequent requests to reopen the service connection for 
heart disorder issue were denied without appeals being 
initiated; the most recent denial of a request to reopen the 
heart disorder issue is a May 1993 rating decision; no notice 
of disagreement was receive to initiate an appeal from the 
May 1993 rating decision.  

4.  Evidence received since the September 1956 rating 
decision which denied entitlement to service connection for 
respiratory disability is not so significant that it must be 
considered to fairly decide the merits of this claim.

5.  Evidence received since the May 1993 rating decision 
pertinent to the heart disorder issue is not so significant 
that it must be considered to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  The September 1956 rating decision which denied 
entitlement to service connection for respiratory disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the September 1956 denial of 
entitlement to service connection for respiratory disability 
is not new and material, and the claim for this benefit has 
not reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156(a) (2000).

3.  The May 1993 rating decision is the most recent final 
decision denying the veteran's underlying claim of 
entitlement to service connection for cardiovascular 
disability.  38 U.S.C.A. § 7105(c) (West 1991). 

4.  Evidence received since the May 1993 denial of 
entitlement to service connection for cardiovascular 
disability is not new and material, and the claim for this 
benefit has not reopened.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, to the extent that the 
Veterans Claims Assistance Act of 2000 applies to claims to 
reopen, all notification and assistance provisions have been 
met.  The record shows that the RO notified the veteran that 
new and material evidence was required to reopen his claims.  
The RO also advised the veteran of the types of evidence 
required.  Further, the rating decision, statement of the 
case, and supplemental statements of the case, have set forth 
the applicable law governing the new and material evidence 
analysis.  The Board concludes that the notice provisions of 
the new legislation have been met.  Further, the record 
includes service medical records, VA and private medical 
records, and lay statements.  It appears to be complete, and 
the veteran has not identified any additional pertinent 
evidence.  The Board therefore finds that no further 
assistance to the veteran is required under the Veterans 
Claims Assistance Act of 2000.  The Board also notes that 
this new legislation expressly provides that the duty to 
assist shall not be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence has been presented or secured as described in 
38 U.S.C.A. § 5108.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5013A(f)).

The underlying claims involved in the present case are claims 
for service connection.  Service connection may be granted 
for disability resulting from chronic disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted where cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1110, 1112, 1113,  
38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes here that both the respiratory disorder claim 
(to include asthma) and the cardiovascular disorder claim (to 
include hypertension) are the subject of prior final 
decisions  Specifically, in a September 1956 rating decision, 
entitlement to service connection for a heart disorder, 
hypertension, and asthma was denied.  The veteran did file a 
notice of disagreement as to the heart issue (which the Board 
finds included hypertension), but not as to the asthma issue.  
Accordingly, the September 1956 rating decision became final 
as to the respiratory disorder (to include asthma) issue. 

In a January 1957 decision, the Board denied the veteran's 
appeal on the heart disorder issue.  Over the years, the 
veteran requested a reopening of this claim, but his request 
was denied in various rating decision, the most recent of 
which was a May 1993 rating decision.  The veteran did not 
initiate appeals from any of these rating decisions.  The May 
1993 rating decision is therefore the most recent decision 
denying the cardiovascular disability claim on any basis. 

Although the prior rating decisions are final, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Additionally, in order to reopen a 
claim, there must be new and material evidence presented or 
secured "since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996).  Accordingly, with regard to the respiratory 
disability issue, the Board must determine whether new and 
material evidence has been received since the September 1956 
rating decision.  With regard to the cardiovascular disability 
issue, the Board must determine whether new and material 
evidence has been received since the May 1993 rating decision.  

Relevant evidence added to the record since the September 
1956 and May 1993 rating decisions includes duplicate copies 
of service medical records; various VA outpatient and 
hospital records; private medical records from Scott and 
White Memorial Hospital and Clinic; statements from the 
veteran; his April 1997 notice of disagreement; his August 
1997 substantive appeal; and his November 1999 written 
argument.

As a preliminary matter, the Board notes that the duplicate 
copies of the veteran's service medical records are not new 
as they were available for review in connection with the 
prior decisions.  The Board specifically notes that one 
clinical record dated in January 1944 documenting treatment 
for acute bronchial asthma was of record at the time of the 
September 1956 rating decision.  

Certain other items of newly submitted VA and private medical 
records are new as they were not available for review in 
September 1956 or May 1993.  These records show that the 
veteran received treatment for hypertension and 
cardiovascular disease.  A coronary artery bypass procedure 
is documented in the 1980's and some records suggest a 
possible myocardial infarction also in the 1980's.  However, 
these items of evidence do not suggest that his heart 
disorder was manifested during service or within the one year 
following his separation from military service.  The fact 
that the veteran suffered from cardiovascular disease was 
known at the time of the prior denials as to this issue.  The 
newly received items of evidence therefore add nothing new to 
the record.  Newly received evidence also includes medical 
reports dated in the 1990's documenting respiratory symptoms.  
Reported impressions included chronic obstructive pulmonary 
disease, bronchitis and asthma.  However, nothing in these 
records suggests any continuity of symptoms since the 
veteran's discharge from service or any other relationship to 
service.  Such evidence is also not new and material. 

The veteran's July 1996 statement in support of claim, April 
1997 notice of disagreement, August 1997 substantive appeal, 
and November 1999 written argument, are all cumulative in 
that they include statements which express the veteran's 
belief that his respiratory disorder and heart disorder 
originated in service.  These beliefs were known at the time 
of the prior final decisions.  As a layman, the veteran is 
not qualified or competent to render opinions as to medical 
diagnoses, etiology or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Significantly, no new evidence has 
been received which in any manner tends to connect his 
respiratory and cardiovascular disorders to his period of 
military service in the 1940's. 

The Board finds that the evidence submitted is not new and 
material and that the claims of entitlement to service 
connection for respiratory disability and for cardiovascular 
disability have not been reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

The appeal is denied as to both issues.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

